655 F.3d 608 (2011)
Susie WEITZENKAMP, Plaintiff-Appellant, Cross-Appellee.
v.
UNUM LIFE INSURANCE COMPANY OF AMERICA, Defendant-Appellee, Cross-Appellant.
Nos. 10-3898, 11-1006.
United States Court of Appeals, Seventh Circuit.
August 12, 2011.
Alan C. Olson, Attorney, Olson & Associates, New Berlin, WI, for Plaintiff-Appellant, Cross-Appellee.
Terrance J. Wagener, Attorney, Messerli & Kramer P.A., Minneapolis, MN, for Defendant-Appellee, Cross-Appellant.
Before ILANA DIAMOND ROVNER, Circuit Judge, DAVID F. HAMILTON, Circuit Judge, and JOAN HUMPHREY LEFKOW, District Judge.[*]

ORDER
The Petition For Rehearing is GRANTED and the court's opinion of July 11, 2011, is WITHDRAWN. The panel will issue a new opinion in due course.
NOTES
[*]  The Honorable Joan Humphrey Lefkow of the Northern District of Illinois, sitting by designation.